Case 1:20-cv-01140-RP Document 1-1 Filed 11/17/20 Page 1 of 2




           EXHIBIT

                           A
                    Case 1:20-cv-01140-RP Document 1-1https://docs.google.com/forms/d/e/1FAIpQLSdhLJ...
Action Against Professor Thomas Hubbard
                                                        Filed 11/17/20 Page 2 of 2




            Action Against Professor Thomas
            Hubbard
            Thomas K Hubbard is a professor in the UT Classics Department who has ties to the
            University of Texas dating back to 1985. He became a tenured Professor of Classics in
            2008.

            Hubbard’s time at UT has been filled with academic controversy. He has been published by
            NAMBLA (known pedophelic organization), advocacted on behalf of scholars who attempt
            to defend pedophelia, and taught a class called “Mythology of Rape” that was banned by the
            University after one semester.

            Students are currently working together to organize against Professor Hubbard and let UT
            know we don't want pedophile sympathizers on campus. Join us!

            Learn more about Hubbard's history of rape and pedophile advocacy here:
            bit.ly/HubbardHasToGo

            * Required




            Would you like to be informed about actions being organized against Professor
            Hubbard?

                Yes

                No




            Name:


            Your answer




            Email: *

1 of 1                                                                                              1/25/20, 3:41 AM
